Title: Thomas Jefferson to James Madison, 21 April 1826
From: Jefferson, Thomas
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                Apr. 21. 26.
                            
                        
                        Mr Wirt declined the offices proposed to him. Mr. Lomax has accepted the Professorship of Law, and will open
                            his school on the 1st day of July. He has paid us a visit, and his appointment appears to have given the highest degree
                            of satisfaction to every body, Professors Students, Neighbors, and to none more than to myself. We have now 166 students,
                            and on the opening of the Law school, we expect to have all our Dormitories filled, order and industry nearly complete
                            & sensibly improving every day. Affectionately yours
                        
                            
                                Th: Jefferson
                            
                        
                    